Citation Nr: 1717834	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel






INTRODUCTION

The Veteran had active duty service from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's representative withdrew his request for a Board hearing in May 2013.  Therefore, no hearing has been afforded and the Veteran's request is considered withdrawn.    

The Board remanded the issue for further development in September 2013.  The case has been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's COPD is causally related to his respiratory symptoms that manifested during service.


CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for COPD, which constitutes a complete grant of that claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Service Connection - Respiratory Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and bronchiectasis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed bronchiectasis during his active service, resulting in his current respiratory disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with COPD.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  The August 1961 entrance examination noted wheezing bilaterally; however, upon physical examination, the examiner noted clinically normal lungs and chest.  As the examiner did not find a disability upon entry into service, the presumption of soundness applies and the disability did not pre-exist service.

Service treatment records show that the Veteran was admitted to the hospital in Korea in June 1964 for an abnormal chest film on a routine discharge physical examination.  The left lower lobe was noted to contain an infiltrate.  The Veteran denied shortness of breath, orthopnea, chest pain, paroxysmal nocturnal dyspnea, hemoptysis, or sputum.  The physical examination was within normal limits other than the chest examination.  The examiner noted minimal pectus excavation present.  The examiner noted decreased tactile fremitus in the left lower lobe with a rare inspiratory rale present in the same area.  A few wheezes were heard bilaterally on expiration.  The heart had a normal sinus rhythm of 60 per min.  The point of maximal impulse was in the fifth intercostal space.  A grade II systolic murmur was present at the base, but no radiation was heard.  Chest films revealed a left lower lobe infiltrate with a repeat film showing no change.  The Veteran was begun on a trial of Erythromycin 250 mg four times a day for seven days due to an allergy to penicillin.  No change was noted in the chest films.  He remained afebrile and asymptomatic during hospitalization.  In view of both EDDPAC and ETS dates coming up shortly, it was deemed advisable to evacuate the Veteran to CONUS for a full evaluation of pulmonary infiltrate, which was still present.  The examiner diagnosed pulmonary infiltrate, LLL, etiology undetermined.  

The Veteran was transferred to Walter Reed Hospital in July 1964.  The Veteran was admitted for evaluation of a chronic cough, productive of white clear sputum and, on occasion, greenish darker sputum, and also an abnormal chest X-ray, which was noted on his routine discharge physical.  Examination of the lungs revealed a minimal pectus excavatum, but they otherwise displayed full and equal respiratory movements.  He found some minimal rales at the left base.  Chest X-rays revealed no evidence of active inflammatory disease; however, the bronchial markings at both bases appeared to be coarsened and thickened.  He was scheduled for bronchograms to evaluate possible bronchiectasis.  That diagnostic procedure was refused by the Veteran although it had been adequately explained to him on several occasions.  At the time of discharge, the Veteran was asymptomatic and was returned to duty without a change in profile and without assignment limitations.  While it was still suspected that bronchiectasis was present and that the life-long past history of what he described as bronchial trouble was consistent with the pattern, the examiner could not establish a diagnosis definitively without bronchograms, which the Veteran was unwilling to undergo.  The Veteran was therefore discharged.  The examiner diagnosed chronic bronchitis, secondary to long standing bronchiectasis, involving both the right and left lower lobes, suspected, not proven.  The Veteran was discharged to duty without a change in profile and without limitations after his refusal to undergo further diagnostic evaluation.

A September 2011 lay statement from a friend who knew the Veteran for sixty years.  He noted that the Veteran returned from the military with a bad cough and shortness of breath.  He also noted that the Veteran seemed to catch a cold more often than most and seemed to have a hard time getting over it.  As he got older, his coughing and wheezing worsened.  The Veteran has progressively worsened over the prior forty five years. 

A VA examiner reviewed the claims file, including buddy statements and records from Walter Reed, and provided a medical nexus opinion in March 2013.  He was admitted to Walter Reed in June 1964 due to an abnormal chest X-ray.  He was noted to have denied shortness of breath, orthopnea, chest pain, paroxysmal nocturnal dyspnea, hemoptysis, or sputum.  He remained afebrile and asymptomatic during hospitalization.  He was diagnosed with left lower lobe infiltrate of unknown etiology.  He was hospitalized for chronic cough and abnormal chest X-ray.  Bronchiectasis was suspected.  Bronchogram was scheduled but the Veteran declined the test.  He was returned to duty without a change in profile and without assignment limitations.  The examiner noted that a diagnosis of bronchiectasis was not established, but the Veteran was noted to have a history of COPD and a history of smoking.  The examiner found it was less likely than not that the Veteran's COPD was caused by, incurred in, or permanently aggravated by the Veteran's military service.  

Another addendum opinion was obtained in October 2013.  The examiner noted that the Veteran was diagnosed with COPD.  The examiner noted that the Veteran's current diagnosis of COPD did not clearly and unmistakably exist prior to service and he had no diagnosis during service.  The Veteran's current diagnosis of COPD was a gradual diagnosis manifested by shortness of breath.  The Veteran did not have COPD during service.  It was believed that he had chronic bronchiectasis that stemmed from his persistent childhood cough.  He did start smoking at the age of 15 and smoked for 50 years, which would explain the etiology and manifestation of his COPD.  The examiner then stated that it is at least as likely as not that his current lung diagnosis had its manifestation in service and is otherwise related to his military service to include his symptomatology therein.  He then contradicted that statement noting that the Veteran's current diagnosis of chronic obstructive pulmonary disease is not related to this episode of lung disorder that he had back in 1964.  The examiner noted that the Veteran had some rhonchi on his separation discharge with an X-ray revealing that he had a left lower lobe patchy infiltrate.  He was treated for pneumonitis with Erythromycin which did not completely resolve the issue.  He was then transferred to Walter Reed for a further workup.  At that time he was tested for histoplasmosis, coccidioidomycosis, and plasma mycosis and given a PPD to rule out tuberculosis, which were all negative.  It was believed that his chronic cough as a child and his chronic childhood bronchial issues were consistent with chronic bronchiectasis.  At that time they wanted to perform bronchograms to confirm this, at which time the Veteran refused.  The examiner noted that he agreed with the physicians during service.  The bronchograms at that time would have revealed dilated bronchioles, which would have been consistent with bronchiectasis.  The examiner noted that the Veteran did have COPD currently which is likely as a relation of his long-term smoking since the age of 15.  He quit 7 years prior to the VA examination, which would have given him approximately 50 pack-years of tobacco use, so the examiner opined that the smoking is the etiology of his COPD.  The examiner opined that it was not likely that his current lung condition manifested during service or was otherwise related to service or to his symptomatology that he had therein.  His currently diagnosed lung disorder of COPD is not related to the findings shown and treatment provided in June of 1964 and July of 1964.  The examiner read through the Veteran's records and found nothing mentioning current bronchiectasis.  He noted that it apparently resolved since the Veteran's time in the service.

The Veteran obtained a nexus opinion from a private examiner in August 2014.  The examiner noted that he reviewed the Veteran's service treatment records and current treatment reports.  While on active duty in June 1964, the Veteran was diagnosed with left lower lobe pulmonary infiltrate, line of duty.  The examiner noted decreased tactile fremitus in the left lower lobe with a rare respiratory rale in the same area and wheezes bilaterally on expiration.  The X-ray revealed a left lower lobe infiltrate with a repeat showing no change.  The Veteran was treated with a trial of antibiotics for seven days.  Again, no change was noted in the X-ray.  The Veteran was then air-lifted back to the United States for follow up treatment.  In July 1964 he was admitted to the Walter Reed General Hospital.  He was discharged with a note that stated the doctor suspected that bronchiectasis was present.  The Veteran was diagnosed with COPD around May 2010.  He stated that he smoked for 25 years from 1961 to 1986.  He did not have a history of pneumonia.  He did have a diagnosis of bronchiectasis while on active duty and bronchiectasis is not curable.  The examiner stated that bronchiectasis causes damage to the walls of the bronchial tubes of the lung and can destroy the smooth muscles that allow the bronchial tubes to be elastic, and thus prevents secretions from being adequately cleared from the lungs.  The examiner opined that there is a 50 percent probability that the Veteran's diagnosed bronchiectasis on active duty caused or permanently aggravated the current COPD.

After considering and weighing the evidence discussed above, the Board believes a reasonable conclusion to be drawn is that the evidence is in relative equipoise as to whether the Veteran's current respiratory disability is causally related to his symptoms that manifested during service.  The record contains one opinion stating that the Veteran's disability is not related to service and one opinion stating that it is related to service.  The record also contains one opinion that states both that it is related to service and that it is not related to service.    

The Board recognizes that the VA examiner in October 2013 agreed with the private examiner in stating that the Veteran would have had a diagnosis of bronchiectasis had he undergone the bronchograms.  The VA examiner's opinion in March 2013 relies, in part, on a note that a diagnosis of bronchiectasis was not established during service.  The Board finds that the lack of a diagnosis is not evidence of a lack of a disability during service, especially considering the suspected findings of the treating physicians and the lack of medical testing showing any positive or negative findings.  

The Veteran was sound upon entry into service.  He was hospitalized immediately prior to separation from service due to a respiratory disability that included X-ray findings.  The Veteran has stated and submitted supporting lay statements that he had difficulty breathing since separation from service, which has worsened over the prior 45 years.  Additionally, the VA and private nexus opinions are divided regarding whether the Veteran's current disability is causally related to his symptoms during service.  Therefore, the Board finds that the evidence is, at a minimum, in equipoise.  

As the evidence is in equipoise, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the criteria for service connection for COPD have been met.  38 C.F.R. §§ 4.3, 4.7.
  

ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


